DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-49 are currently pending with claims 1-18 and 38-48 being withdrawn as per the Election on 11/30/2020. The previous 112 rejections have been withdrawn due to the Applicant’s amendments to the claims.
Claim Objections
Claim 19 is objected to because of the following informalities: the phrasing in line seven still includes the “comprising or consisting of” language and should be treated as the other instances in claim 19 with one term or the other being removed. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 19-24, 26, 31-37, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Ek et al. US Publication 2012/0123318 (hereinafter Ek) in view of Pearce III, et al. US Patent 6,772,694 (hereinafter Pearce).
Regarding claim 19, Ek discloses an apparatus for forming a linear channel in nervous tissue for implantation of a medical device (Figures 4a and 17a, see also [0085] which mentions additionally including a catheter medical device within the matrix), comprising or consisting of an oblong rigid pin having a front end and a rear end ([0164] at elements 82-83 where Figures 17b-c show the cylindrical pin profile) and a layer 
Pearce teaches a drug delivery agent that utilizes wherein said layer or agent contains less than 20 % by weight of water, preferably less than 10 % by weight, most preferred less than 5 % by weight (column 5 lines 30-45, which details a rigid structure made of the same material animal protein specifically gelatin that includes a range of about 5-20% weight of water). It would have been obvious to the skilled artisan before the effective filing date to optimize the claimed water percent as taught by Pearce with the rigid gelatin matrix of Ek in order to allow for initial implantation and a 
Regarding claim 20, Ek discloses that the pin is cylindrical (depending on the above interpretation of the pin, 1519 as per 16b is cylindrical, the catheter mentioned in [0085] though not mentioned is very likely cylindrical as is known in the art, and element 1 is shown as being cylindrical via Figure 1b-c).
Regarding claims 21-24, Ek (under the interpretation that the pin is as shown in Figure 16a-c), the interior of the pin at (element 1502c) can be made of metal or comprises metal that is selected from steel, titanium, tungsten, hafnium, and iridium ([0040]) and can also include a polymeric material such as acrylate or epoxy polymer ([0041]).
Regarding claim 26, Ek discloses one or more means selected from electrode means, optical fiber means, sensor means (element 85 which is an exposed electrode, the electrode means is usable alongside the catheter as per [0085]).
Regarding claims 31-32, Ek discloses that the protein is selected from a biocompatible gel forming agent, in particular an agent selected from the group consisting of gelatin, hyaluronic acid and salts thereof, chemically modified gelatin, chemically modified hyaluronic acid and salts thereof ([0059], [0069] which mentions gelatin).
Regarding claims 33-34, Ek discloses that the layer comprises a pharmacologically active agent that is selected from the group consisting of coagulant, anticoagulant, antibiotic, osmotic pressure adjusting agent, anti-inflammatory agent, nutrient, factor stimulating growth, factor stimulating cell differentiation, hormone ([0086] 
Regarding claim 35, Ek discloses a friction reducing layer disposed on the entire dry gel forming layer or a portion thereof ([0076]).
Regarding claim 36, Ek discloses a dissolution retarding layer disposed on the dry gel forming layer or a portion thereof ([0027][0074])
Regarding claim 37, Ek discloses a friction reducing layer disposed on the dissolution retarding layer ([0076] which details the outer layer can additionally include a friction reducing layer).
Regarding claim 49, Ek discloses a gel forming agent that is selected from the group consisting of: arabinogalactan; arabinoxylan; galactan; galactomannan; lichenan; xylan; cellulose derivatives such as hydroxymethylpropyl cellulose; whey protein; soy protein; casein; hyaluronic acid; chitosan; gum Arabic; carboxyvinyl polymer; sodium polyacrylate; carboxymethyl cellulose; sodium carboxymethyl cellulose; pullulan; polyvinylpyrrolidone; karaya gum; pectin; xanthane gum; tragacanth; alginic acid; polyoxymethylene; polyimide; polyether; chitin; poly-glycolic acid; poly-lactic acid; co-polymer of poly-glycolic and poly-lactic acid; co-polymer of poly-lactic acid and polyethylene oxide; polyamide;polyanhydride; polycaprolactone; maleic anhydride copolymer; poly-hydroxybutyrate co-polymer; poly(l,3-bis(p-carbophenoxy)propane anhydride); polymer formed by co-polymerization with sebacic acid or with poly-terephthalic acid; poly(glycolide-co-trimethylene carbonate); polyethylene glycol; polydioxanone; polypropylene fumarate; poly(ethyl glutamate-co-glutamic acid);
.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Ek in view of Pearce, as applied to claim 23, and in further view of Schouenborg US Publication 2008/0177363 (hereinafter Schouenborg).
.
Claim 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ek in view of Pearce, as applied to claim 19, and in further view of Putz US Publication 2004/0215162 (hereinafter Putz).
Regarding claims 27-28, Ek teaches that a pin (catheter mentioned from [0085]) but is silent on any specifics other than a series of holes for drug delivery are included on the catheter. The locations of the holes along the catheter/pin length are not mentioned though the skilled artisan is aware of the finite number of places where holes on a drug delivery catheter can reasonably be located. Putz teaches a brain implantable catheter (pin) that comprises an axially extending channel opening at the distal face thereof (axial channel 33 along pin 35 with openings at 32, see Figures 1-3), and further comprising channel(s) extending radially from the axial channel (Figure 2a at elements 32 which are holes extending axially from the channel). It would have been obvious to the skilled artisan before the effective filing date to utilize the axial channel and radially extending channels as taught by Putz with the mentioned catheter/pin of Ek as predictable results would have ensued (drug delivery to neural tissue).
Regarding claim 29, Ek teaches encapsulating the catheter/pin in a rigid material matrix ([0085]), but is silent on the channels as mentioned above. Putz teaches the 
Regarding claim 30, Ek discloses that the plug is of a material dissolvable or degradable in an aqueous fluid ([0059], [0069] which mentions gelatin). The material would encompass and pending when the catheter/pin of Putz was included in the matrix would have had the holes at 32 (of Putz) plugged to an extent with that same material (dissolvable). The resultant combination of Ek and Putz would have created the claimed configuration where the catheter/pin of Putz would have been placed within the gel matrix of Ek as Ek already mentions in [0085]. The channels were rendered obvious above, see contents of rejected claims 27-28 above for initial motivation to combine.
Response to Arguments
Applicant's arguments filed 06/23/2021 have been fully considered but they are not persuasive.
In response to applicant's argument that the claimed apparatus is not an electrode for implantation into nervous tissue (pages 13-14), a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it 
Regarding the rigidity of the “pin” on pages 14-15, this argument is also unpersuasive as Ek specifically mentions that the pin can used in addition to or be replaced entirely by a catheter for neural drug delivery ([0085] which was detailed in the rejection above), where catheters are well-known to have a level of rigidity that would allow for a level of insertion into tissue. Ek goes on to further detail that the catheter can also be embedded in the same dry gel forming matrix. 
In response to applicant's argument that Pearce is non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Peace is still reasonably pertinent to the problem to be solved which is to introduce a foreign material (drug or chemical composition) into an environment using the same material (dry gelatin) as Ek. Further, both technically relate to a drug/composition delivery system though the composition to be delivered and where it is delivered are different which could be considered the same field of endeavor of drug delivery. The skilled artisan when reviewing Ek when unsure as to what specific water to dry gel .
Further, it should be noted that the Applicant includes no criticality in the original disclosure as to why 20% is more preferable over any other similar percent by weight of water. In order for the gel forming agent to remain a solid and not a gel for the purposes of implantation as taught by Ek, it would require a level of dryness to achieve the required rigidity otherwise it would be unable to function as disclosed. Ek on its own would have required a similar range as claimed as again it is the same chosen material for the exact same chosen purpose and the skilled artisan, Pearce simply is utilized to show that range for achieving that level of rigidity via the claimed moisture/gelatin ratio was well-known for gelatin and for the same purpose. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794